Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to the application 16/803,104 to interview on 03/08/2021.
Claims 1-20 have been examined and are pending in this application.
An Examiner’s Amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s Amendment was given in a telephone interview with Applicant’s representative, Mr. Dmitry Andreev (Reg. No. 57,428) on March 8th, 2021.  During the telephone conference, Mr. Dmitry has agreed and authorized Examiner to amend the Specification and claims 1-8, 10-15 and 17-20. 
Information Disclosure Statement
The information disclosure statement (IDS), submitted on 01/06/2021, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Priority
This application is a continuation-in-part of U.S. Application No. 16/521,179 (Now U.S. patent No. 10,609,041), filed July 24th, 2019. 
Specification
[0054] In some implementations, the user may choose to act based on a subset of their access rights, rather than the full set of rights. In some implementations, the user may select a subset of their user groups in order to gain access to the requested 
Claims
Replacing claims 1-8, 10-15 and 17-20 as following:
1. (Currently amended) A method, comprising:
identifying, by a computer system, an embedded artifact associated with a first access control policy;
detectingthe embedded artifact with a resource container, wherein the resource container is associated with a second access control policy;
creating a restricted access control policy, wherein the restricted access control policy is provided by an intersection of the first access policy and the second access control policy;
associating the embedded artifact with the restricted access control policy 
restricted access control policy ; and
sharing the embedded artifact with a user that is authorized to access the embedded artifact based on the restricted access control policy.
2. (Currently amended) The method of claim 1, wherein the embedded artifact is provided by one of: a file or a second resource container.
3. (Currently amended) The method of clam claim 1, wherein the embedded artifact comprises a first part associated with a first subset of the first access control policy and a second part associated with a second subset of the first access control policy.
4. (Currently amended) The method of claim 1, wherein associating the embedded artifact with the subset of the restricted access control policy is performed using an access control policy pointer stored in metadata of the embedded artifact.
5. (Currently amended) The method of claim 1, wherein applying the restricted access control policy associated with the resource container further comprises:
identifying a permission associated, by the restricted access control policy, with a user group associated with a user that initiated the access request; and
determining whether the permission matches an access type specified by the access request.
6. (Currently amended) The method of claim 1, further comprising:
creating a copy of the restricted access control policy;
associating the embedded artifact with the copy of the restricted access control policy; and 

7. (Currently amended) The method of claim 1, further comprising:
creating a restrictive version of the restricted access control policy;
associating the embedded artifact with the restrictive version of the restricted access control policy; 
redacting a part of the embedded artifact based on the restrictive version of the restricted access control policy; and
sharing the embedded artifact with a second user that is authorized to access the embedded artifact based on the restrictive version of the restricted access control policy.
8. (Currently amended) A system, comprising:
memory; and
one or more processors coupled to the memory, the one or more processors configured to:
identify an embedded artifact associated with a first access control policy;
detect an association of [[an]] the embedded artifact with a resource container, wherein the resource container is associated with a second access control policy;
create a restricted access control policy, wherein the restricted access control policy is provided by an intersection of the first access policy and the second access control policy;
associate the embedded artifact with at least a subset of an the restricted access control policy of with the resource container; [[and]]
responsive to receiving an access request to access the embedded artifact, apply the restricted access control policy associated with the resource container for determining whether the access request is grantable; and
share the embedded artifact with a user that is authorized to access the embedded artifact based on the restricted access control policy.
10. (Currently amended) The system of claim 8, wherein the embedded artifact comprises a first part associated with a first subset of the first access control policy and a second part associated with a second subset of the first access control policy.
11. (Currently amended) The system of claim 8, wherein associating the embedded artifact with the subset of the restricted access control policy is performed using an access control policy pointer stored in metadata of the embedded artifact.
12. (Currently amended) The system of claim 8, wherein applying the restricted access control policy associated with the resource container further comprises:
identifying a permission associated, by the restricted access control policy, with a user group associated with a user that initiated the access request; and
determining whether the permission matches an access type specified by the access request.
13. (Currently amended) The system of claim 8, wherein the one or more processors are further configured to:
create a copy of the restricted access control policy;
associate the embedded artifact with the copy of the restricted access control policy; and 
disassociate the embedded artifact from the resource container.
14. (Currently amended) The system of claim 8, wherein the one or more processors are further configured to:
create a restrictive version of the restricted access control policy;
restricted access control policy; 
redact a part of the embedded artifact based on the restrictive version of the restricted access control policy; and
share the embedded artifact with a second user that is authorized to access the embedded artifact based on the restrictive version of the restricted access control policy.
15. (Currently amended) A non-transitory computer readable storage medium comprising executable instructions that, when executed by a computer system, cause the computer system to:
identify an embedded artifact associated with a first access control policy;
detect an association of [[an]] the embedded artifact with a resource container, wherein the resource container is associated with a second access control policy;
identify a restricted access control policy, wherein the restricted access control policy is provided by an intersection of the first access policy and the second access control policy;
initialize an access control policy pointer of the embedded artifact to reference an access control policy associated with the resource container; [[and]]
associate the embedded artifact with the restricted access control policy; 
responsive to receiving an access request to access the embedded artifact, apply the restricted access control policy associated with the resource container for determining whether the access request is grantable; and
share the embedded artifact with a user that is authorized to access the embedded artifact based on the restricted access control policy.
17. (Currently amended) The non-transitory computer readable storage medium of claim 15, wherein the embedded artifact comprises a first part associated with a first subset of the first first access control policy.
18. (Currently amended) The non-transitory computer readable storage medium of claim 15, wherein applying the restricted access control policy associated with the resource container further comprises:
identifying a permission associated, by the restricted access control policy, with a user group associated with a user that initiated the access request; and
determining whether the permission matches an access type specified by the access request.
19. (Currently amended) The non-transitory computer readable storage medium of claim 15, comprising executable instructions that, when executed by the computer system, cause the computer system to:
create a copy of the restricted access control policy;
associate the embedded artifact with the copy of the restricted access control policy; and 
disassociate the embedded artifact from the resource container.
20. (Currently amended) The non-transitory computer readable storage medium of claim 15, comprising executable instructions that, when executed by the computer system, cause the computer system to:
create a restrictive version of the restricted access control policy;
associate the embedded artifact with the restrictive version of the restricted access control policy; 
redact a part of the embedded artifact based on the restrictive version of the restricted access control policy; and
second user that is authorized to access the embedded artifact based on the restrictive version of the restricted access control policy.
Terminal Disclaimer
The terminal disclaimer filed on 03/02/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of patent no. 10,609,041 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
As to claims 1-20, the closest prior arts.  
Andruschuk (US 9,516,028) discloses detecting, by a computer system, an association of an embedded artifact; associating the embedded artifact with at least a subset of an access control policy of with the resource container and responsive to receiving an access request to access the embedded artifact, applying the access control policy associated with the resource container for determining whether the access request is grantable.
Carter (US 2010/0071031) discloses an association of an embedded artifact; a smart card can include access mechanisms for multiple different resources associated with the user, each authentication required of the user defined via policies defined on the 
Novak (US 8,813,170) discloses wherein the embedded artifact comprises a first part associated with a first subset of the access control policy and a second part associated with a second subset of the access control policy.
Kiminsky (US 2009/0012987) discloses associating the embedded artifact with the subset of the access control policy is performed using an access control policy pointer stored in metadata of the embedded artifact.
Chan (US 2009/0049509) discloses an association of an embedded artifact with a resource container. The System Actor has the WRITE_ACL Privilege attachment entities in the container and an artifact can be placed into any container. 
However, none of Andruschuk, Kiminsky, Carter, Chan and Novak teaches or suggests, alone or in combination, the particular combination of steps or elements as recited in the independent claims, 1, 8 and 15.  For example, none of the cited prior art teaches or suggest the steps of identifying, by a computer system, an embedded artifact associated with a first access control policy; detecting an association of the embedded artifact with a resource container, wherein the resource container is associated with a second access control policy; creating a restricted access control policy, wherein the restricted access control policy is provided by an intersection of the first access policy and the second access control policy; applying the restricted access control policy for determining whether the access request is grantable and sharing the embedded artifact with a user that is authorized to access the embedded artifact based on the restricted access control policy.
These limitations, in conjunction with all other limitations, has not been disclosed, suggested or made obvious over the prior art of record.  For these reasons, as well as the other limitations of the independent claims, puts these claims in condition for allowance.
Claims 2-7, 9-14 and 16-20 are directly or indirectly dependent upon claims 1, 8 and 15 and therefore, they are also allowable over the prior arts of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANCHIT K SARKER whose telephone number is (571)270-7907.  The examiner can normally be reached on M-F 8:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SANCHIT K SARKER/Examiner, Art Unit 2495      

/FARID HOMAYOUNMEHR/Supervisory Patent Examiner, Art Unit 2495